Case 1:19-cr-00850-JSR Document 24-8 Filed 01/22/20 Page 1 of 7




          EXHIBIT H
Case
Case1:19-cr-00850-JSR
     1:19-cv-10927-NRB Document
                        Document24-8 Filed12/04/19
                                 18 Filed 01/22/20 Page
                                                   Page12of
                                                         of67
Case
Case1:19-cr-00850-JSR
     1:19-cv-10927-NRB Document
                        Document24-8 Filed12/04/19
                                 18 Filed 01/22/20 Page
                                                   Page23of
                                                         of67
Case
Case1:19-cr-00850-JSR
     1:19-cv-10927-NRB Document
                        Document24-8 Filed12/04/19
                                 18 Filed 01/22/20 Page
                                                   Page34of
                                                         of67
Case
Case1:19-cr-00850-JSR
     1:19-cv-10927-NRB Document
                        Document24-8 Filed12/04/19
                                 18 Filed 01/22/20 Page
                                                   Page45of
                                                         of67
Case
Case1:19-cr-00850-JSR
     1:19-cv-10927-NRB Document
                        Document24-8 Filed12/04/19
                                 18 Filed 01/22/20 Page
                                                   Page56of
                                                         of67
Case
Case1:19-cr-00850-JSR
     1:19-cv-10927-NRB Document
                        Document24-8 Filed12/04/19
                                 18 Filed 01/22/20 Page
                                                   Page67of
                                                         of67
